     Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 1 of 55




                         UNITED STATES DISTRICT COURT

                        NORTHERN DISTRICT OF NEW YORK

RACHEL COLANGELO and                       )
KATHLEEN PARADOWSKI,                       )   Case No. 6:18-CV-01228-LEK-DEP
individually and on behalf of a class of   )
                                           )
similarly situated individuals,            )
                                           )
              PLAINTIFFS,                  )   SECOND AMENDED CLASS
                                           )   ACTION COMPLAINT
V.                                         )
                                           )
CHAMPION PETFOODS USA, INC. and            )   DEMAND FOR JURY TRIAL
                                           )
CHAMPION PETFOODS LP,                      )
                                           )
              DEFENDANTS.                  )
.
          Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 2 of 55




                                                     TABLE OF CONTENTS

JURISDICTION AND VENUE ......................................................................................................4

PARTIES .........................................................................................................................................5

           A.         Plaintiffs ...................................................................................................................5

           B.         Defendants ...............................................................................................................7

FACTUAL ALLEGATIONS ..........................................................................................................9

I.         EVOLUTION OF DEFENDANTS’ PACKAGING CLAIMS ...........................................9

           A.         Original Packaging Claims Were Plain and Generic ...............................................9

           B.         Introduction of Misleading Packaging Claims ......................................................10

           C.         Defendants Charged Consumers Premium Prices .................................................12

II.        MISLEADING PACKAGING CLAIMS AND OMISSIONS ..........................................14

           A.         Biologically Appropriate™ ...................................................................................14

           B.         “Fresh Regional Ingredients”.................................................................................15

           C.         “Provid[e] a Concentrated Source of Virtually Every Nutrient Your Dog
                      Needs to Thrive, Naturally, Without Long Lists of Synthetic Supplements
                      – Only Zinc Is Added” ...........................................................................................16

           D.         “Guaranteed to Keep Your Dog Healthy, Happy, and Strong” .............................16

           E.         “Nourish as Nature Intended” and “Delivering Nutrients Naturally” ...................17

           F.         Omissions...............................................................................................................17

III.       WHY PACKAGING CLAIMS AND OMISSIONS WERE MISLEADING ...................17

           A.         Heavy Metals .........................................................................................................18

                      1.         Contaminated Dog Food Contained Heavy Metals, Which Are a
                                 Known Risk ................................................................................................18

                      2.         Defendants Knew the Contaminated Dog Food Contained Heavy
                                 Metals but Failed to Disclose ....................................................................22

           B.         BPA ........................................................................................................................23

           C.         Non-Fresh Ingredients ...........................................................................................24
         Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 3 of 55




          D.         Non-Regional Ingredients ......................................................................................27

IV.       MISLEADING PACKAGING CLAIMS AND OMISSIONS MISLED AND
          DECEIVED CONSUMERS ..............................................................................................29

V.        MISLEADING CLAIMS AND OMISSIONS VIOLATED NEW YORK LAWS ..........30

VI.       CONSUMER RELIANCE WAS REASONABLE AND FORESEEABLE .....................31

VII.      DEFENDANTS’ KNOWLEDGE OF THE MISREPRESENTATIONS,
          OMISSIONS, AND THEIR MATERIALITY ...................................................................33

VIII.     DEFENDANTS ACTED INTENTIONALLY TO MISLEAD CONSUMERS ...............34

IX.       NOTICE OF BREACHES OF EXPRESS WARRANTIES .............................................34

X.        BENEFICIARIES OF DEFENDANTS’ EXPRESS WARRANTIES ..............................35

CLASS ACTION ALLEGATIONS ..............................................................................................35

CLAIMS FOR RELIEF .................................................................................................................39

COUNT I - Violation of New York General Business Law § 349 ................................................39

COUNT II - Violation of New York General Business Law § 350...............................................41

COUNT III - Breach of Express Warranty Against Defendants on Behalf of the Class ..............43

COUNT IV - Fraudulent Misrepresentation Against Defendants on Behalf of the Class ............45

COUNT V - Fraud by Omission Against Defendants on Behalf of the Class..............................47

PRAYER FOR RELIEF ................................................................................................................48

JURY DEMAND ...........................................................................................................................49
      Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 4 of 55




       1.     Plaintiffs Rachel Colangelo (“Plaintiff Colangelo”) and Kathleen Paradowski

(“Plaintiff Paradowski”) (collectively, “Plaintiffs”), individually and on behalf of all others

similarly situated, by and through their undersigned attorneys, bring this Second Amended Class

Action Complaint against defendants Champion Petfoods USA, Inc. (“Champion USA”) and

Champion Petfoods LP (“Champion Canada”) (collectively, “Defendants”), for their improper

marketing practices, such as their misleading packaging claims and misleading omissions

concerning the quality and characteristics of their Contaminated Dog Food (as defined herein)

diets and the ingredients used to make them.

       2.     Defendants’ dog food misleading packaging claims included, among others, the

following:

              (a)     Biologically Appropriate™;

              (b)     “Fresh Regional Ingredients”;

              (c)     “Provid[e] a concentrated source of virtually every nutrient your dog needs

                      to thrive, naturally, without long lists of synthetic supplements – only zinc

                      is added”;

              (d)     “Guaranteed to keep your dog healthy, happy, and strong”;

              (e)     “Nourish as Nature Intended”; and

              (f)     “Delivering Nutrients Naturally.”

       3.     The above packaging claims are hereafter referred to as the “Misleading Packaging

Claims.”

       4.     From July 1, 2014, to the present, Defendants’ dog food packaging contained the

above packaging claims.




                                                1
       Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 5 of 55




       5.      Defendants’ packaging claims were misleading and fraudulently omitted the fact

that Defendants’ dog foods contained and/or had a material risk of containing undisclosed and

non-conforming contaminants and ingredients, such as heavy metals, Bisphenol A (“BPA”), non-

fresh ingredients, such as “regrinds,” which are reused, twice cooked pet food, and non-regional

ingredients.

       6.      Defendants’ Misleading Packaging Claims and fraudulent omissions injured

consumers, such as Plaintiffs, who reasonably relied upon the Misleading Packaging Claims and/or

were otherwise misled by the omissions when purchasing Defendants’ dog food at premium prices.

       7.      Indeed, Defendants’ dog foods have been shown to contain arsenic, mercury, lead,

cadmium, and/or BPA (all of which are known to pose health risks to humans and animals,

including dogs) at levels consistent with the following:

                              Arsenic ug       BPA         Cadmium     Mercury         Lead
       Product Name             per kg        ug per       ug per kg   ug per kg      ug per
                                                kg                                      kg
 Acana Regionals Wild           3256.40       32.50         113.00       51.20        249.30
 Atlantic New England
 Fish and Fresh Greens
 Dry Dog Food
 Orijen Six Fish With           3169.80        39.50        200.50       54.90        38.70
 New England Mackerel,
 Herring, Flounder,
 Redfish,
 Monkfish, Silver Hake
 Dry Dog Food
 Orijen Original Chicken,       907.60         0.00          93.20       10.80        489.80
 Turkey, Wild- Caught
 Fish, Eggs Dry Dog Food
 Orijen Regional Red            849.40         43.60        123.10       21.40        167.70
 Angus Beef, Boar,
 Goat, Lamb, Pork,
 Mackerel Dry Dog
 Food




                                                 2
      Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 6 of 55




                            Arsenic ug    BPA     Cadmium     Mercury      Lead
      Product Name            per kg     ug per   ug per kg   ug per kg   ug per
                                           kg                               kg
 Acana Regionals              846.40     82.70      37.50       8.70      489.00
 Meadowland with
 Poultry, Freshwater Fish
 and Eggs Dry Dog
 Food
 Acana Regionals              358.20     82.90      32.50      14.90      336.70
 Appalachian Ranch with
 Red Meats and
 Freshwater Catfish Dry
 Dog Food
 Acana Regionals              262.80      0.00      30.60       9.60      305.00
 Grasslands with Lamb,
 Trout, and Game Bird
 Dry Dog Food
 Orijen Regional Red         1066.50     37.70      62.10      21.70      138.50
 Angus Beef, Ranch
 Raised Lamb, Wild
 Boar, Pork, Bison Dry
 Dog Food
 Acana Singles Duck           523.40     102.70     30.90      15.40      537.40
 and Pear Formula Dry
 Dog Food
 Acana Singles Lamb           401.20     73.20      35.00       3.20      423.40
 and Apple Formula
 Dry Dog Food
 Acana Heritage Free-         292.90     62.20      27.80       3.30      290.20
 Run Poultry Formula
 Dry Dog Food
 Acana Heritage               977.70      0.00      56.20      27.40      486.80
 Freshwater Fish Formula
 Dry Dog Food
Orijen Six Fish Wild-        2173.90     39.70      92.20      58.80      55.10
Caught Regional Saltwater
and Freshwater Fish Dry
 Dog Food
Orijen Tundra Goat,          1628.50     40.30     134.50      43.60      471.80
Venison, Mutton, Bison,
Arctic Char,
Rabbit Dry Dog Food




                                           3
       Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 7 of 55




                               Arsenic ug         BPA        Cadmium         Mercury          Lead
       Product Name              per kg          ug per      ug per kg       ug per kg       ug per
                                                   kg                                          kg
Orijen Grain Free Puppy           791.20         32.20          87.20          12.20         490.80
Chicken, Turkey, Wild-
Caught Fish, Eggs Dry Dog
Food
Acana Singles Mackerel          1510.70          40.10         112.20          29.60         251.10
and Greens Formula Dry
Dog Food
Acana Heritage Meats              384.80         58.30          24.40          6.40          1731.90
Formula Dry Dog Food
Acana Singles Pork and            373.70         57.60          25.60          4.00          329.60
Squash Formula Dry Dog
Food

        8.      The above diets are hereafter referred to as the “Contaminated Dog Food.”

Photographs of the packaging for the Contaminated Dog Food can be found in Exhibit A.

        9.      Plaintiffs bring this action individually and on behalf of all other similarly situated

consumers within New York who purchased the Contaminated Dog Food, in order to cause the

disclosure of the presence and/or risk of inclusion of heavy metals, BPA, non-fresh ingredients,

non-regional ingredients, and/or unnatural or other ingredients that do not conform to the labels,

packaging, advertising, and statements in the Contaminated Dog Food. Plaintiffs seek relief for

consumers who have been misled by Defendants’ Misleading Packaging Claims and omissions,

and to obtain redress for those who have purchased the Contaminated Dog Food.

                                  JURISDICTION AND VENUE

        10.     This Court has original jurisdiction over all causes of action asserted herein under

the Class Action Fairness Act, 28 U.S.C. § 1332(d)(2), because the matter in controversy exceeds

the sum or value of $5,000,000 exclusive of interest and costs and more than two-thirds of the

Class (as defined herein) reside in states other than the states in which Defendants are citizens and in




                                                   4
       Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 8 of 55




which this case is filed, and therefore any exemptions to jurisdiction under 28 U.S.C. § 1332(d)

do not apply.

        11.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because Plaintiffs are

citizens of the State of New York and suffered injury as a result of Defendants’ acts in this District,

many of the acts and transactions giving rise to this action occurred in this District, Defendants

conduct substantial business in this District, Defendants have intentionally availed themselves of

the laws and markets of this District, and Defendants are subject to personal jurisdiction in this

District.

                                             PARTIES


        A.      Plaintiffs

        12.     Plaintiff Colangelo purchased both Acana and Orijen dog food products. More

specifically, Plaintiff Colangelo purchased the following Contaminated Dog Food for her three

dogs, a three-year-old Lab-Hound mix named Chewbacca, a two-year-old Dachshund-Jack Russell

Terrier mix named Yoda, and a five-year-old Chihuahua-spaniel min-pin mix named Leia: Orijen

Original Adult Food and Acana Heritage Free Run Poultry. Plaintiff Colangelo purchased the

Contaminated Dog Food from her local pet store, Pet Supplies Plus, and online on a monthly basis

(at approximately two to three bags per month).

        13.     Plaintiff Paradowski purchased the following Contaminated Dog Food for her two

German Shepherds dogs, a three-year-old Lab-Hound named Deacon, and a four-year-old named

Neika: Orijen Regional Red and Acana Regionals Meadowland. Plaintiff Paradowski purchased

the Contaminated Dog Food from her local pet stores Pet Supplies Plus and Country Max from

approximately 2014 until June 2018.




                                                  5
      Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 9 of 55




       14.    Prior to purchase, Plaintiffs saw and relied upon Defendants’ packaging when

making their decision to buy the Contaminated Dog Food, including the following packaging

claims, among others:

              (a)       Biologically Appropriate™;

              (b)       “Fresh Regional Ingredients”‘

              (c)       “Provid[e] a concentrated source of virtually every nutrient your dog needs

                        to thrive, naturally, without long lists of synthetic supplements – only zinc

                        is added”;

              (d)       “Guaranteed to keep your dog healthy, happy, and strong”;

              (e)       “Nourish as Nature Intended”; and

              (f)       “Delivering Nutrients Naturally.”

       15.    Plaintiffs were deceived by Defendants’ Misleading Packaging Claims and

omissions because the Contaminated Dog Food contained and/or had a material risk of containing

contaminants and ingredients that did not conform to the packaging, such as:

              (a)       heavy metals;

              (b)       BPA;

              (c)       non-fresh ingredients (such as regrinds);

              (d)       non-regional ingredients; and/or

              (e)       contain unnatural or other ingredients that do not conform to the products’

                        labels, packaging, advertising, and statements.

       16.    Plaintiffs, like other reasonable consumers, reasonably relied on Defendants’

Misleading Packaging Claims when deciding to pay premium prices for the Contaminated Dog

Food. Plaintiffs were unaware of Defendants’ inclusion and/or risk of including these non-



                                                  6
      Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 10 of 55




conforming contaminants and ingredients, at least in material part, because of Defendants’

Misleading Packaging Claims.

       17.     In addition to the Misleading Packaging Claims, Defendants’ packaging was also

misleading because it failed to disclose the fact that the Contaminated Dog Food contained and/or

had a material risk of containing: heavy metals, BPA, certain non-fresh ingredients (such as

regrinds), and/or certain non-regional ingredients. Defendants intentionally omitted these

contaminants and ingredients in order to induce and mislead reasonable consumers, such as

Plaintiffs, to purchase the Contaminated Dog Food at premium prices.

       18.     As the result of Defendants’ wrongful conduct, as alleged herein, Defendants

injured Plaintiffs when Plaintiffs were reasonably misled to pay premium prices for Defendants’

Contaminated Dog Food because the Contaminated Dog Food did not deliver what was promised.

Plaintiffs and the members of the class would not have purchased the Contaminated Dog Food at

all, let alone at Defendants’ premium prices had Defendants not used these Misleading Packaging

Claims or had Defendants properly disclosed the risk and inclusion of non-conforming

contaminants and ingredients.

       19.     Plaintiffs and the members of the proposed Classes will continue to purchase dog

food, and when they encounter the Contaminated Dog Food in the future, they will not be able to

purchase the Contaminated Dog Food as a result of their inability to rely on the truthfulness of the

packaging unless Defendants correct their Misleading Packaging Claims and misleading

omissions.

       B.      Defendants

       20.     Defendant Champion USA is incorporated in Delaware. Its headquarters and

principal place of business, as of March 2016, is located at 12871 Bowling Green Road, Auburn,



                                                 7
      Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 11 of 55




KY 42206. Since that time, all Acana and Orijen dog foods sold in the United States are

manufactured, sourced, and sold by Champion USA.

       21.     Defendant Champion Canada is a Canadian limited partnership with its

headquarters and principal place of business located at 11403-186 St NW, Edmonton, Alberta T5S

2W6. Defendant Champion Canada wholly owns, operates, and/or controls defendant Champion

USA. Prior to March 2016, all Acana and Orijen dog foods in the United States were manufactured,

sourced and sold by Champion Canada.

       22.     Defendants formulated, developed, manufactured, labeled, distributed, marketed,

advertised, and sold the Contaminated Dog Food to distributors throughout the United States,

including in this district, during the Class Period (as defined herein).

       23.     The packaging for the Contaminated Dog Food that Plaintiffs relied upon, was

prepared, reviewed, and/or approved by Defendants and their agents, and was disseminated by

Defendants and their agents through packaging and labeling that contained the misrepresentations

alleged herein. Defendants similarly prepared, reviewed, and/or approved the packaging for the

Contaminated Dog Food despite the omissions alleged herein.

       24.     Defendants intended for consumers, such as Plaintiffs, to rely on the Misleading

Packaging Claims and to be misled by the omissions when deciding to purchase the Contaminated

Dog Food. As a result of Defendants’ Misleading Packaging Claims and misleading omissions,

reasonable consumers, including the Plaintiffs and the Classes, were deceived into purchasing the

Contaminated Dog Food at premium prices.

       25.     Defendants owned, manufactured, and distributed the Contaminated Dog Food and

created, allowed, and/or authorized, the unlawful, fraudulent, and deceptive use of their Misleading

Packaging Claims and omissions.



                                                  8
      Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 12 of 55




       26.    Defendants were responsible for sourcing ingredients, manufacturing the products,

and conducting all relevant quality assurance protocols, including conducting sufficient heavy

metal and BPA testing, for the Contaminated Dog Food and ingredients.

       27.    Defendants knew or should have known that there were material omissions from

the packaging concerning the Contaminated Dog Food and its ingredients. Defendants also knew

or should have known that the Contaminated Dog Food and its ingredients were deceptive because

it did not conform to their Misleading Packaging Claims.

                                FACTUAL ALLEGATIONS

I.     EVOLUTION OF DEFENDANTS’ PACKAGING CLAIMS

       28.    Defendants evolved their Misleading Packaging Claims over time to appeal to and

induce reasonable consumers, such as Plaintiffs, to purchase the Contaminated Dog Food at

premium prices.

       A.     Original Packaging Claims Were Plain and Generic

       29.    Founded in the 1970s, Defendants entered the dog food industry by selling a

traditional, dry dog food kibble that used plain and minimal packaging with few claims.

       30.    In the 1990s, Defendants launched their Acana brand, which made packaging

claims such as “premium” and “high quality” on its packaging. The following is an example of

Defendants’ original Acana packaging:




                                               9
      Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 13 of 55




                                     Old Acana Packaging:




       B.      Introduction of Misleading Packaging Claims

       31.     Defendants believed that some consumers perceived their dogs as members of the

family. Defendants referred to these consumers as “Pet Lovers” and targeted these Pet Lovers as

potential consumers for their dog food.

       32.     Defendants believed that consumers, including Pet Lovers, would be willing to pay

premium prices for dog foods that advertised and represented that they contained fresh, locally or

regionally sourced ingredients.

       33.     In 2006, Defendants launched their new dog food brand, Orijen. Before launching

Orijen, Defendants developed new packaging claims and labels for Orijen’s packaging that aligned

with their belief that consumers were willing to pay premium prices for dog foods that contained

fresh, locally or regionally sourced ingredients. Defendants designed their new packaging claims

to target and appeal to such consumers.




                                               10
        Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 14 of 55




        34.    Defendants’ new packaging claims for their Orijen brand included the

representation that Orijen was Biologically Appropriate™. Biologically Appropriate™ is a

trademarked, objective advertising concept that Defendants intended to communicate to

consumers that they designed their dog food to mirror a dog’s natural diet. Defendants’ packaging

defined Biologically Appropriate™ as dog food that “mirrors the richness, freshness, and variety

of … meats … dogs are evolved to eat.”

        35.    By using the marketing concept of Biologically Appropriate™, Defendants

intentionally represented to consumers that Orijen diets contained fresh ingredients, which

Defendants advertised were purchased from local or regional farmers, ranchers, and fisheries.

        36.    Defendants included these packaging claims on their labels to emphasize and

induce consumers to purchase Orijen diets based on their represented inclusion of ingredients that

were fresh, natural, and nourishing.

        37.    After Orijen’s launch, Defendants saw that they could sell the dog food at premium

prices because they represented that it contained fresh, locally or regionally sourced ingredients

and omitted the inclusion and/or risk of including non-conforming contaminants and ingredients.

Defendants eventually conformed Acana’s packaging claims to be substantially similar to those

advertised on Orijen.

        38.    Defendants also expanded their packaging claims and began representing that

Defendants made the Contaminated Dog Food from “Fresh Regional Ingredients.” Defendants’

packaging claim of “Fresh Regional Ingredients” promised and represented to consumers that

Defendants used fresh ingredients that they sourced locally or regionally, in the Contaminated Dog

Food.




                                               11
      Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 15 of 55




       39.     Defendants also added the packaging claims of “Nourish as Nature Intended,” and

“Delivering Nutrients Naturally” to the Contaminated Dog Food packaging. Defendants added

these “natural” packaging claims to communicate to consumers that the Contaminated Dog Food

and the ingredients used in the Contaminated Dog Food were natural and nutritious.

       40.     Finally, Defendants added the packaging claims of “Provid[e] a concentrated

source of virtually every nutrient your dog needs to thrive, naturally, without long lists of synthetic

supplements – only zinc is added” and “Guaranteed to keep your dog healthy, happy, and strong”

to the Contaminated Dog Food packaging in order to convey to consumers that the Contaminated

Dog Food did not contain any contaminants that were non-nutritious, such as heavy metals, or

unnatural, such as BPA.

       C.      Defendants Charged Consumers Premium Prices

       41.     Defendants charged consumers premium prices for the Contaminated Dog Food

based on Defendants’ Misleading Packaging Claims and misleading omissions. Defendants’

BAFRINO packaging claims (their abbreviation for Biologically Appropriate, Fresh Regional

Ingredients, and Never Outsourced) were the driving force that increased the sale of the

Contaminated Dog Food and secured their status as a leader and innovator in the premium priced

dog food market.

       42.     Defendants charged one of the highest, if not the highest, price premiums in the

market for their dog foods.

       43.     Defendants’ average retail price for their Orijen diets was approximately $9 per

kilogram ($4 per pound) and $7 per kilogram ($3 per pound) for Acana diets.

       44.     The average price point for premium dry dog food is approximately at $4 per

kilogram ($2 per pound). On average, the Alleged Premium Dog Food had a premium price point



                                                  12
      Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 16 of 55




of $7 per kilogram ($3 per pound) – almost double the average price that consumers paid for other

premium priced dog foods.



       45.     Defendants knew or should have known that the Contaminated Dog Food was one

of the most expensive dog foods sold in retail markets.

       46.     The following is a representative example of the old Acana packaging compared to

a representative example of the Contaminated Dog Food packaging (Acana Regionals

Meadowland):

                                     Old Acana Packaging:




                                               13
      Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 17 of 55




                                   New Acana Packaging:




II.    MISLEADING PACKAGING CLAIMS AND OMISSIONS

       47.      During the Class Period, the Contaminated Dog Food contained the Misleading

Packaging Claims.

       A.       Biologically Appropriate™

       48.      The following images are some representative examples of Defendants’

Biologically Appropriate™ packaging claims with regard to the Contaminated Dog Food

respectively:

                            As Represented on Orijen Regional Red:




                                             14
      Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 18 of 55




                      As Represented on Acana Regionals Meadowland:




       B.     “Fresh Regional Ingredients”

       49.    The following images are some examples of Defendants’ “Fresh Regional

Ingredient” packaging claim with regard to the Contaminated Dog Food respectively:

                             As Represented on Orijen Regional Red:




                      As Represented on Acana Regionals Meadowland:




                                             15
      Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 19 of 55




       C.       “Provid[e] a Concentrated Source of Virtually Every Nutrient Your Dog
                 Needs to Thrive, Naturally, Without Long Lists of Synthetic Supplements –
                 Only Zinc Is Added”

       50.      The following images are some examples of Defendants’ “Provid[e] a concreated

source of virtually every nutrient your dog needs to thrive, naturally, without long lists of synthetic

supplements – only zinc is added” packaging claim with regard to the Contaminated Dog Food

respectively:

                             As Represented on Orijen Regional Red:




       D.       “Guaranteed to Keep Your Dog Healthy, Happy, and Strong”

       51.      The following images are some examples of Defendants’ “Guaranteed to keep your

dog healthy, happy, and strong” packaging claim with regard to the Contaminated Dog Food

respectively:

                                 As Represented on Orijen Regional Red:




                            As Represented on Acana Regionals Meadowland:




                                                  16
       Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 20 of 55




       E.     “Nourish as Nature Intended” and “Delivering Nutrients Naturally”

       52.    The following images are some representative examples of Defendants’ “Nourish

as Natured Intended” and “Delivering Nutrients Naturally” packaging claims with regard to the

Contaminated Dog Food respectively:


                           As Represented on Orijen Regional Red:




                       As Represented on Acana Regionals Meadowland:




       F.     Omissions

       53.    As discussed herein, Defendants’ packaging also misleadingly and intentionally

omitted any reference as to the presence of heavy metals, BPA, their lack of heavy metal and BPA

testing, non-fresh ingredients, and non-regional ingredients on the Contaminated Dog Food

packaging. Defendants intentionally omitted this material information in order to induce and

mislead reasonable consumers to purchase Defendants’ dog food at premium prices.

III.   WHY PACKAGING CLAIMS AND OMISSIONS WERE MISLEADING

       54.    As alleged below, Defendants’ Misleading Packaging Claims were misleading due

to Defendants’ wrongful conduct that allowed the Contaminated Dog Food to contain and/or have


                                              17
      Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 21 of 55




a material risk of containing contaminants and ingredients that did not conform to the packaging.

In addition, the Contaminated Dog Food packaging misleadingly omitted material information

regarding Defendants’ wrongful conduct of allowing the Contaminated Dog Food to contain

and/or have a material risk of containing non-conforming ingredients.

       A.      Heavy Metals

               1.      Contaminated Dog Food Contained Heavy Metals, Which Are a Known
                       Risk

       55.     Exposure to toxins like arsenic, mercury, cadmium, and lead can cause serious

illness to humans and animals.

       56.     A pet food manufacturing company should be vigilant to take all reasonable steps to

avoid causing family pets to ingest arsenic, mercury, cadmium, and lead.

       57.     The Contaminated Dog Food contained arsenic, which is a carcinogen and toxin.

Arsenic is a semi-metal element in the periodic table. It does not degrade or disappear and is

odorless and tasteless. Arsenic occurs naturally in the environment as an element of the earth’s

crust; it is found in rocks, soil, water, air, plants, and animals. Arsenic is combined with other

elements such as oxygen, chlorine, and sulfur to form inorganic arsenic compounds. Historically,

arsenic compounds were used in many industries, including: (i) as a preservative in pressure-

treated lumber; (ii) as a preservative in animal hides; (iii) as an additive to lead and copper for

hardening; (iv) in glass manufacturing; (v) in pesticides; (vi) in animal agriculture; and (vii) as

arsine gas to enhance junctions in semiconductors. The United States has canceled the approvals

of some of these uses, such as arsenic-based pesticides, for health and safety reasons. Some of these

cancellations were based on voluntary withdrawals by producers. For example, manufacturers of

arsenic-based wood preservatives voluntarily withdrew their products in 2003 due to safety

concerns, and the U.S. Environmental Protection Agency (“EPA”) signed the cancellation order.



                                                 18
      Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 22 of 55




In the Notice of Cancellation Order, the EPA stated that it “believes that reducing the potential

residential exposure to a known human carcinogen is desirable.”

          58.   Inorganic arsenic is highly toxic and a known cause of human cancers. The

association between inorganic arsenic and cancer is well documented. As early as 1879, high rates

of lung cancer in miners from the Kingdom of Saxony were attributed, in part, to inhaled arsenic.

By 1992, the combination of evidence from Taiwan and elsewhere was sufficient to conclude that

ingested inorganic arsenic, such as is found in contaminated drinking water and food, was likely

to increase the incidence of several internal cancers. The scientific link to skin and lung cancers is

particularly strong and longstanding, and evidence supports conclusions that arsenic may cause

liver, bladder, kidney, and colon cancers as well.

          59.   Based on the risks associated with exposure to higher levels of arsenic, both the

EPA and U.S. Food and Drug Administration (“FDA”) have set limits concerning the allowable

limit of arsenic at 10 parts per billion (“ppb”) for human consumption in apple juice (regulated by

the FDA) and drinking water (regulated by the EPA). 1

          60.   The Contaminated Dog Food also contained lead, which is another carcinogen and

developmental toxin known to cause health problems. Lead is a metallic substance formerly

used as a pesticide in fruit orchards, but the use of such pesticides is now prohibited in the United

States.

          61.   Lead poisoning can occur from ingestion of food or water containing lead. Lead,

unlike many other poisons, builds up in the body over time as the person is exposed to and ingests



1
  The FDA has taken action based on consumer products exceeding this limit, including testing
and sending warning letters to the manufacturers. See, e.g., Warning Letter from FDA to Valley
Processing, Inc. (June 2, 2016), https://www.fda.gov/iceci/enforcementactions/warningletters
/2016/ucm506526.htm.


                                                 19
      Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 23 of 55




it, resulting in a cumulative exposure which can, over time, become toxic and seriously injurious

to health. Acute or chronic exposure to lead can lead to chronic poisoning, cancer, developmental

and reproductive disorders, severe brain and kidney damage, and untimely death.

       62.     In recognition of the dangers of lead, the State of New York has enacted laws

establishing lead prevention programs, N.Y. Pub. Health Law § 1370-a, as well as screening and

abatement programs. The State of New York has also directed the “commissioner [to] establish

the maximum quantity of lead or cadmium (and the manner of testing therefor) which may be

released from glazed ceramic tableware, crystal, china and other consumer products…. Until such

maximum quantity of lead or cadmium established by the commissioner is effective, no glazed

ceramic tableware shall be offered for sale which releases lead in excess of 7 parts per million, or

cadmium in excess of .5 parts per million.”

       63.     Exposure to lead in food builds up over time. Buildup can and has been

scientifically demonstrated to lead to the development of chronic poisoning, cancer,

developmental, and reproductive disorders, as well as serious injuries to the nervous system, and

other organs and body systems100 milliliters of blood.

       64.     The FDA has set standards that regulate the maximum parts per billion of lead

permissible in water: bottled water cannot contain more than 5 ppb of total lead or 10 ppb of total

arsenic. See 21 C.F.R. § 165.110(b)(4)(iii)(A).

       65.     The Contaminated Dog Food also contained mercury, a known toxin which can

damage the cardiovascular system, nervous system, kidneys, and digestive tract in dogs. The

impact of the various ways humans and animals are exposed and ingest mercury has been studied




                                                  20
        Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 24 of 55




for years. In fact, in as early as 1997, the EPA issued a report to Congress that detailed the health

risks to both humans and animals. 2

          66.    Continued exposure to mercury can injure the inner surfaces of the digestive tract

and abdominal cavity, causing lesions and inflammation. Mercury can also cause lesions in the

central nervous system (spinal cord and brain), kidneys, and renal glands. 3

          67.    Based on the toxicity and risks of mercury, regulations have been enacted at both

the Federal and state levels.

          68.    Finally, the Contaminated Dog Food contained cadmium, which has been observed

to cause anemia, liver disease, and nerve or brain damage in animals eating or drinking it. 4 The

U.S. Department of Health and Human Services has determined that cadmium and cadmium

compounds are known human carcinogens and the EPA has likewise determined that cadmium is

a probable human carcinogen. 5 It has been specifically noted that “[k]idney and bone effects have

… been observed in laboratory animals ingesting cadmium.” 6

          69.    Indeed, the FDA has acknowledged that “exposure to [these four heavy] metals are

likely to have the most significant impact on public health” and has prioritized them in connection




2
 U.S. Environmental Protection Agency, Mercury Study Report to Congress, Vol. V: Health Effect
of      Mercury    and      Mercury     Compounds      (Decl.     1997),      available     at
https://www3.epa.gov/airtoxics/112nmerc/volume5.pdf.
3
  Mercury Poisoning in Dogs, Wag!, https://wagwalking.com/condition/mercury-poisoning (last
visited Apr. 21, 2020).
4
 Agency for Toxic Substances and Disease Registry, Public Health Statement: Cadmium (Sept.
2012), https://www.atsdr.cdc.gov/ToxProfiles/tp5-c1-b.pdf.
5
 Agency for Toxic Substances and Disease Registry, Public Health Statement for Cadmium (Sept.
2012), https://www.atsdr.cdc.gov/phs/phs.asp?id=46&tid=15
6
    See source cited supra note 4.


                                                 21
      Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 25 of 55




with its heavy metals workgroup looking to reduce the risks associated with human consumption

of heavy metals. 7

               2.      Defendants Knew the Contaminated Dog Food Contained Heavy Metals but
                       Failed to Disclose
       70.     Despite the known risks of exposure to these heavy metals, Defendants have

knowingly sold the Contaminated Dog Food without disclosing that the Contaminated Dog Food

contained levels of arsenic, mercury, cadmium, and lead to consumers like Plaintiffs. Indeed,

Defendants have publicly acknowledged that consumers “have deep feelings and a sense of

responsibility for the well-being of their dogs and cats.” 8

       71.     Defendants knew that consumers purchased the Contaminated Dog Food based on

the reasonable expectation that Defendants’ manufactured the Contaminated Dog Food to the

highest standards, which exceeded consumer expectations as to the Contaminated Dog Food.

Based on this expectation, Defendants knew or should have known that consumers reasonably

inferred that Defendants would hold the Contaminated Dog Food to the highest standards for

preventing the inclusion of heavy metals and for testing for heavy metals.

       72.     Throughout the Class Period, Defendants did not consistently test their ingredients

or finished products for heavy metals.

       73.     Defendants knew that a reasonable consumer would care about the inclusion of

heavy metals as they specifically addressed this concern on their website by touting that they




7
  FDA, Metals and Your Food, https://www.fda.gov/Food/FoodborneIllnessContaminants
/Metals/default.htm (last visited Apr. 21, 2020).
8
 Chris Atchison, How once-tiny pet-food maker took a bite of the global market, The Globe and
Mail (Jan. 16, 2018), https://www.theglobeandmail.com/amp/report-on-business/small-
business/canadian- powerhouse-export-your-dog-is-eating-it/article37605774/.


                                                  22
      Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 26 of 55




require their suppliers to “provide heavy metals and mercury test results, for which we also test

our final food products.” 9

       B.      BPA

       74.     Certain Contaminated Dog Food was sold by Defendants that contained levels of

BPA—an industrial chemical that “is an endocrine disruptor. It’s an industrial chemical that

according to Medical News Today ‘… interferes with the production, secretion, transport, action,

function and elimination of natural hormones.’“ 10 BPA has been linked to various health issues,

including reproductive disorders, heart disease, diabetes, cancer, and neurological problems. 11

        75.     The dangers of BPA in human food are recognized by the FDA, along with various

states. For instance, manufacturers and wholesalers are prohibited from selling any children’s

products that contain BPA and any infant formula, baby food, or toddler food stored in containers

with intentionally added BPA.

        76.     Despite these known dangers, Defendants did not consistently test their ingredients

or finished products for BPA nor required their suppliers to do so throughout the Class Period.

        77.     Despite the risk and/or actual presence of these unnatural and potentially harmful

chemicals, Defendants prominently warrant, claim, feature, represent, advertise, or otherwise

market the Contaminated Dog Food as made from Biologically Appropriate™ and “Fresh Regional

Ingredients” consisting entirely of fresh meat, poultry, fish, and vegetables that are “delivered daily



9
  Champion Petfoods, F.A.Q. (Mar. 4, 2013), https://web.archive.org/web/20130304164531
/http://www.championpetfoods.com/faq
10
  Dr. Karen Beeker, A Major Heads Up: Don’t Feed This to Your Dog, Healthy Pets (Feb. 13,
2017), https://healthypets.mercola.com/sites/healthypets/archive/2017/02/13/dogs-canned-food-
dangers.aspx.
11
  Christian Nordquist, Bisphenol A: How Does It Affect Our Health? Medical News Today (May
24, 2017), https://www.medicalnewstoday.com/articles/221205.php.


                                                  23
      Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 27 of 55




from local farms and ranchers.” Indeed, each bag prominently displays the percentage of these

ingredients on the front.

       C.      Non-Fresh Ingredients

       78.     At all times during the Class Period, Defendants knew or should have known that

the Contaminated Dog Food contained non-fresh ingredients, such as regrind ingredients, expired

ingredients, frozen ingredients, and refreshed ingredients.

       79.     Defendants knew or should have known that their packaging claims were

misleading to consumers due to Defendants’ use of “regrinds.” “Regrinds” is Defendants’ term for

already cooked dog and cat food that had failed nutritional testing, water activity testing, product

temperature testing, and/or microbiological testing and are subsequently used by Defendants as an

ingredient in the Contaminated Dog Food. Defendants also used regrinds from finished dog and

cat food that was too old to sell.

       80.     By using regrinds in their manufacturing process, Defendants used ingredients that

they cooked twice—first in the production that resulted in out-of-specification dog food and

second as a reused ingredient.

       81.     Defendants routinely incorporated the non-fresh regrind ingredients in the

Contaminated Dog Food.

       82.     Defendants had a common practice of routinely using regrind ingredients

throughout the Class Period. Defendants routinely used regrinds as a major ingredient in the

Contaminated Dog Food.

       83.     Defendants had flowcharts that tracked the various dog and cat food diet regrinds

that they used as an ingredient in each dog food diet. Defendants used cat food as a regrind

ingredient in the Contaminated Dog Food.



                                                24
      Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 28 of 55




       84.     Defendants used millions of pounds of regrinds each year during the Class Period.

       85.     In fact, Defendants’ nickname for their regrind inventory at one of their production

facilities was “Regrind Mountain.” Defendants often used regrinds as a major ingredient in the

Contaminated Dog Food. For example, some production lots of Orijen contained up to 5-6%

regrinds, while some Acana production lots contained up to 15-16% regrinds.

       86.     Defendants did not disclose their use of regrinds as an ingredient on the

Contaminated Dog Food ingredient panels or anywhere on the Contaminated Dog Food packaging.

       87.     By using regrinds in their manufacturing process, Defendants used ingredients that

they cooked twice—first in the production that resulted in out-of-specification dog food and

second as a reused ingredient.

       88.     As a double cooked ingredient, Defendants knew that regrinds were not fresh. In

addition, Defendants were aware that reprocessing and recooking regrinds caused the

Contaminated Dog Food to lose nutritional value and taste.

       89.     Defendants knew or should have known that their use of regrinds contradicted their

packaging claims. Defendants took active steps to try to hide their use of regrinds during consumer,

retailer, and distributor visits to their kitchens. Defendants also omitted any reference to their

misleading use of regrinds on the Contaminated Dog Food packaging.

       90.     Consistent with Defendants’ use of non-fresh regrinds as an ingredient, Defendants

also used expired and “refreshed” ingredients in the Contaminated Dog Food. “Refreshed”

ingredients were frozen at some point prior to their inclusion in the Contaminated Dog Food.

Defendants’ monitoring and evaluation of ingredients was insufficient to prevent the use of non-

fresh, expired ingredients in the Contaminated Dog Food.

       91.     Expired and refreshed ingredients were not fresh, and Defendants knew that.



                                                25
      Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 29 of 55




       92.     Defendants also knew that frozen ingredients were frequently used in the

Contaminated Dog Food. Defendants were also aware that a reasonable consumer would not

understand that the “raw” ingredients described in their packaging referred to “frozen” ingredients.

Defendants misleading omitted any definition that explained that “raw” ingredients meant that the

ingredients were frozen or previously frozen.

       93.     Despite Defendants’ knowledge that the Contaminated Dog Food contained non-

fresh ingredients, Defendants knowingly sold the Contaminated Dog Food while misleadingly

omitting that the Contaminated Dog Food contained the non-fresh ingredient as alleged herein.

Defendants’ misleading omission as to the presence of the non-fresh ingredients, as alleged herein,

from the Contaminated Dog Food packaging was intended to induce and deceive consumers to

purchase the Contaminated Dog Food at premium prices.

       94.     Defendants knew or should have known that their use of regrind ingredients failed

to substantiate their packaging claims. Regrind ingredients are not fresh because regrinds are dried,

twice-cooked ingredients. Regrind ingredients are also not Biologically Appropriate™ because

regrinds are nutritionally deficient compared to fresh, Biologically Appropriate™ ingredients.

       95.     Defendants’ Biologically Appropriate™ packaging claim was misleading because

expired ingredients are nutritionally deficient.

       96.     Defendants’ “Fresh Regional Ingredients” packaging claim was misleading based

on inclusion of regrind, frozen, expired, and refreshed ingredients in the Contaminated Dog Food.

None of these ingredients are fresh.




                                                   26
      Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 30 of 55




       D.      Non-Regional Ingredients

       97.     At all times during the Class Period, Defendants knew or should have known that

their packaging claims were misleading because Defendants sourced many ingredients from non-

local and non-regional ingredient suppliers, including international ingredient suppliers.

       98.     Defendants’ Misleading Packaging Claims for the Contaminated Dog Food

emphasized and represented that Defendants focused on the use of fresh, regional ingredients that

were local to their kitchens from trusted suppliers.

       99.     During the Class Period, Defendants manufactured the Contaminated Dog Food

using imported, non-regional ingredients from international and non-regional ingredient suppliers.

       100.    Defendants purchased and used the following foreign ingredients and imported the

following non-regional ingredients for the Contaminated Dog Food: spray dried sardines from

Peru, spray dried mackerels from Morocco, herring oil and herring meal from Denmark, salmon

oil from Chile, duck meal and pork meal from the European Union, palatants and vitamins from

China, turmeric from India, and large amounts of lamb, cattle, goat, and mutton ingredients from

New Zealand and Australian.

       101.    Despite Defendants featuring local, family owned farmers and ranchers as their

ingredient suppliers on the Contaminated Dog Food packaging, Defendants did not purchase the

majority of their ingredients from regional or local ingredient suppliers. During the Class Period,

Defendants sourced a majority of their ingredients from undisclosed, non-regional ingredient

suppliers. For example, in 2017, Defendants sourced about 70% of their ingredients outside of

Kentucky, with 25% sourced internationally.

       102.    Defendants represented to consumers that they focused on local and regional

ingredients in the Contaminated Dog Food. Yet, Defendants sourced a majority of their pork meat



                                                 27
      Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 31 of 55




and beef from outside of Kentucky in 2017. Defendants also sourced a majority of their goat, lamb,

and mutton from international ingredient suppliers in 2017.

       103.    While Defendants referenced New Zealand lamb in one place on their Acana

packaging, Defendants’ packaging claims overall emphasized the use of Kentucky lamb. For

example, Defendants’ Acana Singles Lamb and Apple packaging referenced the use of Kentucky

lamb seven times, often in larger and bolded text, and associated these claims with photographs of

lamb raised in Kentucky. Furthermore, Defendants’ Orijen packaging did not disclose that any

lamb came from New Zealand.

       104.    Defendants’ recipes for the Contaminated Dog Food incorporated various palatants,

vitamin premixes, and botanical blends, which included ingredients sourced from China and India.

       105.    Defendants knew or should have known that sourcing ingredients from non-

regional locations, such as China and India, did not align with Defendants’ “Fresh and Regional

Ingredients” packaging claim. Defendants nonetheless purchased palatants and vitamins from

China and turmeric from India.

       106.    Defendants did not disclose that they used Chinese or Indian ingredients anywhere

on the Contaminated Dog Food packaging.

       107.    Despite Defendants’ knowledge that the Contaminated Dog Food contained non-

regional ingredients, Defendants knowingly sold the Contaminated Dog Food while misleadingly

omitting that the Contaminated Dog Food contained ingredients from non-regional suppliers.

Defendants’ misleading omission as to the presence of non-regional ingredients on the

Contaminated Dog Food packaging was intended to induce and deceive consumers to purchase the

Contaminated Dog Food at premium prices.




                                               28
      Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 32 of 55




       108.    Defendants’ “Fresh Regional Ingredients” packaging claim was misleading, in part,

because Defendants regularly used non-regional ingredients from North Africa, South America,

Europe, New Zealand, and Australia. Defendants purchased the majority of some of their meat

ingredients, such as lamb, from international suppliers. Furthermore, the Contaminated Dog Food

contained only a minority of ingredients that were actually regional or local.

       109.    Defendants’ use of undisclosed imported meat ingredients was also deceiving to

consumers because these imported ingredients were frozen, and thus, was misleading in that it was

not consistent with Defendants’ “Fresh Regional Ingredients” packaging claim.

IV.    MISLEADING PACKAGING CLAIMS AND OMISSIONS MISLED AND
       DECEIVED CONSUMERS

       110.    Defendants’ Misleading Packaging Claims and omissions were misleading to

consumers because Contaminated Dog Food contained and/or had a material risk of containing

contaminants and ingredients that did not conform to the packaging.

       111.    The following generally summarizes the Misleading Packaging Claims and

omissions that Defendants intentionally used to mislead and deceive reasonable consumers.

       112.    Reasonable consumers, like Plaintiffs, paid Defendants’ premium prices for the

Contaminated Dog Food because the consumers reasonably relied on the accuracy of Defendants’

Misleading Packaging Claims and omissions.

       113.    Reasonable consumers, like Plaintiffs and other Class members, considered the

above packaging claims and omissions to be material to their decision to purchase Defendants’

Contaminated Dog Food.

       114.    Defendants knew or should have known that the Contaminated Dog Food contained

and/or had a material risk of containing ingredients and contaminants that were non-conforming

to these packaging claims. Defendants also intentionally omitted any reference to the inclusion



                                                29
      Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 33 of 55




and/or material risk of containing heavy metals, BPA, and/or regrind ingredients on the

Contaminated Dog Food packaging.

          115.   Defendants knew or should have known that consumers would consider these non-

conformances with their packaging claims to be a material consideration when purchasing

Defendants’ Contaminated Dog Food.

          116.   A reasonable consumer would not have paid Defendants’ premium prices had they

known that the Contaminated Dog Food contained and/or had a material risk of containing the

non-conforming contaminants and ingredients alleged herein.

          117.   As a result of these false or Misleading Packaging Claims and misleading

omissions, consumers, like Plaintiffs, suffered substantial financial losses by overpaying premium

prices for the Contaminated Dog Food that did not conform to their packaging claims, as alleged

herein.

V.        MISLEADING CLAIMS AND OMISSIONS VIOLATED NEW YORK LAWS

          118.   New York laws were designed to ensure that a company’s packaging claims and

representations about its products were truthful and accurate. New York laws were also designed

to prevent companies from omitting material information from their packaging.

          119.   Defendants violated New York laws by intentionally misrepresenting that the

Contaminated Dog Food conformed to the following packaging claims:

                 (a)   Biologically Appropriate™;

                 (b)   “Fresh Regional Ingredients”;

                 (c)   “Provid[e] a concentrated source of virtually every nutrient your dog

                       needs to thrive, naturally, without long lists of synthetic supplements –

                       only zinc is added”;

                 (d)   “Guaranteed to keep your dog healthy, happy, and strong”;

                                                30
      Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 34 of 55




               (e)    “Nourish as Nature Intended”; and

               (f)    “Delivering Nutrients Naturally.”

       120.    Defendants also violated New York laws by fraudulently omitting the use and/or

risk of using non-conforming contaminants and ingredients.

       121.    Defendants also owed consumers a duty to disclose that the Contaminated Dog

Food contained and/or had a material risk of containing heavy metals, BPA, non-fresh ingredients,

non-regional ingredients, and/or other ingredients and contaminants that did not conform to

Defendants’ packaging claims.

       122.    Defendants omitted on their packaging any reference to the presence of

contaminants and ingredients that did not conform to their Misleading Packaging Claims, as

alleged herein, in an effort to induce unsuspecting consumers to pay Defendants’ premium prices

for the Contaminated Dog Food.

       123.    Defendants’ deceptive marketing practices implicated the public, as consumers,

because Defendants directed their Misleading Packaging Claims and misleading omissions at the

market generally.

       124.    Defendants engaged in this long-term and misleading advertising campaign to

deceive potential customers into paying Defendants’ premium prices for the Contaminated Dog

Food based on the reasonable belief that Defendants used ingredients that conformed to all of their

packaging claims and effectively prevented the inclusion of the non-conforming contaminants and

ingredients.

VI.    CONSUMER RELIANCE WAS REASONABLE AND FORESEEABLE

       125.    Plaintiffs reasonably relied upon Defendants’ Misleading Packaging Claims and

misleading omissions alleged herein when Plaintiffs made their decision to purchase the

Contaminated Dog Food.

                                                31
      Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 35 of 55




       126.    A reasonable consumer would consider the packaging of a dog food product (as

alleged herein) when deciding whether to purchase said dog food.

       127.    Consumers reasonably relied upon Defendants’ Misleading Packaging Claims as

objective statements that communicated, represented, and advertised that the Contaminated Dog

Food had certain product characteristics.

       128.    Consumers also reasonably relied upon Defendants’ packaging for the

Contaminated Dog Food by expecting that Defendants would not omit the use of, and/or material

risk of containing contaminants and ingredients that reasonable consumers would find material in

their decision to purchase the Contaminated Dog Food.

       129.    Plaintiffs, along with other reasonable consumers, reasonably interpreted, trusted,

and relied upon Defendants’ misleading packaging claim of Biologically Appropriate™ to mean

that the Contaminated Dog Food did not contain biologically inappropriate, unnatural, or non-

nutritious ingredients and contaminants.

       130.    Plaintiffs’ reliance and interpretation that the Contaminated Dog Food did not

contain non-fresh and non-regional ingredients based on Defendants’ marketing of “Fresh

Regional Ingredients,” was also reasonable because Defendants packaging repeatedly advertised

and emphasized this packaging claim.

       131.    Reasonable consumers, like Plaintiffs, reasonably relied on Defendants’ “Provid[e]

a concentrated source of virtually every nutrient your dog needs to thrive, naturally, without long

lists of synthetic supplements – only zinc is added”; “Guaranteed to keep your dog healthy, happy,

and strong”; “Nourish as Nature Intended”; and “Delivering Nutrients Naturally” Misleading

Packaging Claims to mean that the Contaminated Dog Food did not contain and/or have a material

risk of containing any non-nutritious and unnatural contaminants, such as BPA.



                                                32
       Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 36 of 55




       132.    As discussed herein, Defendants foresaw and intended for Plaintiffs to rely on their

Misleading Packaging Claims. Defendants also foresaw and intended that reasonable consumers,

including Plaintiffs, would have reasonably relied on Defendants to not omit their use of and/or

material risk of using the non-conforming contaminants and ingredients, as alleged herein.

Defendants designed their packaging claims to target and induce reasonable consumers, like

Plaintiffs, to pay premium prices for the Contaminated Dog Food based on Defendants’

Misleading Packaging Claims and misleading omissions.

VII.   DEFENDANTS’    KNOWLEDGE     OF                      THE       MISREPRESENTATIONS,
       OMISSIONS, AND THEIR MATERIALITY

       133.    Defendants had exclusive knowledge of the physical and chemical makeup and

formula of the Contaminated Dog Food and ingredients, including whether any of the

Contaminated Dog Food contained and/or had a risk of containing the non-conforming

contaminants and ingredients as alleged herein.

       134.    Defendants had exclusive knowledge as to the presence and/or risk of heavy metals

and/or BPA in the Contaminated Dog Food.

       135.    Defendants also had exclusive knowledge of their suppliers, including where the

ingredients were sourced, how the ingredients arrived, whether the ingredients were frozen,

regrinds, expired, or refreshed, the quality of received ingredients, and whether any of the supplied

ingredients contained and/or had a material risk of containing heavy metals and/or BPA.

       136.    Defendants had exclusive knowledge as to the details of the Contaminated Dog

Food formulas and ingredient supply chains.

       137.    Defendants also had exclusive knowledge as to their use of expired ingredients,

frozen ingredients, and refreshed ingredients, as well as the millions of pounds of regrinds

Defendants used as an ingredient in the Contaminated Dog Food.



                                                  33
      Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 37 of 55




       138.   Defendants actively worked to conceal the presence and/or material risk of the dog

food containing the non-conforming contaminants and ingredients, as alleged herein, by omitting

any reference to their use on the Contaminated Dog Food packaging.

VIII. DEFENDANTS ACTED INTENTIONALLY TO MISLEAD CONSUMERS

       139.   Defendants acted intentionally to deceive consumers by misleading and omitting

the true quality and composition of the Contaminated Dog Food. Defendants willingly

misrepresented and omitted that the Contaminated Dog Food contained and/or had a material risk

of containing heavy metals, BPA, non-fresh ingredients, and non-regional ingredients.

       140.   Defendants did so despite knowing that the presence and/or material risk of the

Contaminated Dog Food containing these non-conforming ingredients was material to a reasonable

consumer. Defendants knew that consumers trusted and relied on Defendants to ensure that the

Contaminated Dog Food conformed to their packaging claims.

IX.    NOTICE OF BREACHES OF EXPRESS WARRANTIES

       141.   Defendants had sufficient notice of their breaches of express warranties.

Defendants have, and had, exclusive knowledge of the physical and chemical makeup of the

Contaminated Dog Food. Defendants also had exclusive knowledge regarding their suppliers,

including whether any ingredients contained and/or were at a material risk of containing heavy

metals and/or BPA.

       142.   Defendants also had sufficient notice that the Contaminated Dog Food contained

heavy metals and/or BPA.

       143.   Furthermore, Defendants had sufficient notice that the Contaminated Dog Food

contained non-regional and non-fresh ingredients.




                                              34
      Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 38 of 55




       144.    Defendants also had sufficient notice because Plaintiffs filed their lawsuit within a

reasonable amount of time of discovering that Defendants were in breach of their expressed

warranties.

X.     BENEFICIARIES OF DEFENDANTS’ EXPRESS WARRANTIES

       145.    Defendants knew that consumers, such as Plaintiffs and the members of the

proposed Class, would be the end purchasers of the Contaminated Dog Food. Defendants knew

that they were targeting and directly marketing to these consumers through Defendants’ packaging

claims and representations.

       146.    Defendants intended that consumers, such as Plaintiffs and the proposed Class,

would consider and rely on their packaging claims and representations when deciding whether to

purchase the Contaminated Dog Food.

       147.    Plaintiffs and the members of the Class did not directly enter into contracts with

Defendants because Defendants did not sell the Contaminated Dog Food directly to consumers.

Rather, the Contaminated Dog Food was sold from distributors to retailers, and then purchased by

Plaintiffs and the members of the Class.

                               CLASS ACTION ALLEGATIONS

       148.    Plaintiffs bring this action individually and on behalf of the following Class

pursuant to Rule 23 of the Federal Rules of Civil Procedure:

       All persons who reside in the State of New York who, from July 1, 2014, to the
       present (the “Class Period”) and purchased the Contaminated Dog Foods for
       household or business use, and not for resale (the “Class”).

       149.    Excluded from the Class are the Defendants, any parent companies, subsidiaries,

and/or affiliates, officers, directors, legal representatives, employees, co-conspirators, all

governmental entities, and any judge, justice, or judicial officer presiding over this matter.




                                                 35
      Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 39 of 55




       150.      This action is brought and may be properly maintained as a class action. There is a

well-defined community of interests in this litigation and the members of the Class are easily

ascertainable.

       151.      The members in the proposed Class are so numerous that individual joinder of all

members is impracticable, and the disposition of the claims of the members of all Class members

in a single action will provide substantial benefits to the parties and Court.

       152.      Questions of law and fact common to Plaintiffs and the Class include, but are not

limited to, the following:

                 (a)    whether Defendants owed a duty of care to Plaintiffs and the Class;

                 (b)    whether Defendants knew or should have known that the Contaminated Dog

                        Food contained and/or had a material risk of containing heavy metals, BPA,

                        non-fresh ingredients, non-regional ingredients, and/or any other

                        ingredients or contaminants that did not conform to the packaging claims;

                 (c)    whether Defendants failed to test the Contaminated Dog Food and

                        ingredients for the presence of heavy metals, BPA, and/or unnatural or other

                        contaminants that did not conform to the packaging claims;

                 (d)    whether Defendants wrongfully represented that the Contaminated Dog

                        Food conformed to the following packaging claims: Biologically

                        Appropriate™; “Fresh Regional Ingredients”; “Provid[e] a concentrated

                        source of virtually every nutrient your dog needs to thrive, naturally,

                        without long lists of synthetic supplements – only zinc is added”;

                        “Guaranteed to keep your dog healthy, happy, and strong”; “Nourish as

                        Nature Intended”; and “Delivering Nutrients Naturally.”



                                                 36
Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 40 of 55




      (e)   whether Defendants wrongfully represented and continue to represent that

            consumers could trust Defendants to hold the Contaminated Dog Food to

            higher, if not the highest, standards, and exceed all consumer expectations

            and government requirements;

      (f)   whether Defendants wrongfully represented and continue to represent that

            consumers could trust Defendants to test the Contaminated Dog Food and

            ingredients for non-conforming contaminants, including, but not limited to,

            heavy metals and/or BPA;

      (g)   whether Defendants wrongfully represented and continue to represent that

            consumers could trust that Defendants manufacture the Contaminated Dog

            Food to conform to all of their packaging claims;

      (h)   whether Defendants wrongfully represented and continue to represent that

            the Contaminated Dog Food was natural, nutritious, and of a superior

            quality;

      (i)   whether Defendants wrongfully represented that the manufacturing of the

            Contaminated Dog Food was subjected to rigorous quality assurances and

            standards;

      (j)   whether Defendants’ omissions were false, deceptive, and misleading;

      (k)   whether Defendants’ representations in their warranties, packaging, and/or

            labeling are false, deceptive, and misleading;

      (l)   whether those representations are likely to deceive a reasonable consumer;

      (m)   whether Defendants’ omissions were likely to deceive a reasonable

            consumer;



                                     37
Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 41 of 55




      (n)   whether a reasonable consumer would consider that the Contaminated Dog

            Food containing and/or having a material risk of containing the following

            ingredients or contaminants to be a material fact in purchasing dog food:

            heavy metals, BPA, non-fresh ingredients, non-regional ingredients, and/or

            any other ingredients and contaminants that did not conform to the labels,

            packaging, advertising, and statements;

      (o)   whether Defendants had knowledge that the representations on the

            packaging of the Contaminated Dog Food were false, deceptive, and

            misleading;

      (p)   whether Defendants continue to disseminate those representations despite

            knowledge that the representations are false, deceptive, and misleading;

      (q)   whether Defendants’ representations and descriptions on the packaging of

            the Contaminated Dog Food was likely to mislead, deceive, confuse, or

            confound consumers acting reasonably;

      (r)   whether Defendants violated New York law;

      (s)   whether Defendants engaged in misleading advertising;

      (t)   whether Defendants breached their express warranties;

      (u)   whether Defendants made fraudulent misrepresentations;

      (v)   whether Defendants made fraudulent omissions;

      (w)   whether Defendants had a duty to disclose the misleading omissions

            concerning the Contaminated Dog Food and its ingredients;

      (x)   whether Plaintiffs and the members of the Class are entitled to actual,

            statutory, and treble damages; and



                                     38
      Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 42 of 55




                 (y)    whether Plaintiffs and members of the Class are entitled to declaratory and

                        injunctive relief.

          153.   Defendants engaged in a common course of conduct giving rise to the legal rights

sought to be enforced by Plaintiffs individually and on behalf of the other members of the Class.

Identical statutory violations and business practices and harms are involved. Individual questions,

if any, are not prevalent in comparison to the numerous common questions that dominate this

action.

          154.   Plaintiffs’ claims are typical of those of the members of the Class because they are

based on the same underlying facts, events, and circumstances relating to Defendants’ conduct.

          155.   Plaintiffs will fairly and adequately represent and protect the interests of the Class,

have no interests incompatible with the interests of the Class, and have retained counsel competent

and experienced in class action, consumer protection, and false advertising litigation.

          156.   Class treatment is superior to other options for resolution of the controversy

because the relief sought for each member of the Class is small such that, absent representative

litigation, it would be infeasible for members of the Class to redress the wrongs done to them.

          157.   Questions of law and fact common to the Class predominate over any questions

affecting only individual members of the Class.

          158.   As a result of the foregoing, class treatment is appropriate.

                                      CLAIMS FOR RELIEF

                                          COUNT I -
                       Violation of New York General Business Law § 349

          159.   Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.




                                                   39
      Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 43 of 55




          160.   Plaintiffs and the Class are “persons” within the meaning of N.Y. Gen. Bus. §

349(h).

          161.   Each Defendant is a “person, firm, corporation or association or agent or employee

thereof” within the meaning of N.Y. Gen. Bus. § 349(b).

          162.   Defendants are the exclusive distributors of the Contaminated Dog Food, thereby

creating a marketing partnership.

          163.   Under the New York Deceptive Acts & Practices Statute, “[d]eceptive acts and

practices in the conduct of any business, trade or commerce or in the furnishing of any service”

are unlawful. N.Y. Gen. Bus. § 349.

          164.   Defendants engaged in deceptive acts and practices in the conduct of business,

trade, and commerce by manufacturing, distributing, marketing, and selling Contaminated Dog

Food to Plaintiffs and the Class. Defendants’ Misleading Packaging Claims are untrue or

misleading and fail to make any mention that the Contaminated Dog Food contains and/or has a

material risk of containing heavy metals, BPA, non-fresh ingredients, non-regional ingredients,

and/or unnatural or other ingredients.

          165.   Defendant has a duty to disclose material information to Plaintiffs and the Class

regarding the Contaminated Dog Food. Defendants violated its duty to disclose and failed to

exercise due care when it sold the Contaminated Dog Food to Plaintiffs and the Class based on:

(1) its exclusive knowledge of the ingredients, content, and sourcing materials of the Contaminated

Dog Food; and (4) failing to disclose to Plaintiffs and the Class that their Contaminated Dog Food

contained heavy metals, BPA, non-fresh ingredients, non-regional ingredients, and/or unnatural or

other ingredients that do not conform to the products’ labels, packaging, advertising, and statements.




                                                 40
      Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 44 of 55




       166.    Plaintiffs and the Class were unaware, and did not have reasonable means of

discovering, the material facts that Defendants both misrepresented and failed to disclose.

       167.    Defendants’ failure to disclose material facts that their Contaminated Dog Food

contained heavy metals, BPA, non-fresh ingredients, non-regional ingredients, and/or unnatural or

other ingredients that do not conform to the products’ labels, packaging, advertising, and statements

was misleading in a material respect because a reasonable consumer acting reasonably under the

circumstances would have been misled by Defendants’ conduct.

       168.    Defendants’ failure to disclose these material facts and their deceptive conduct

induced Plaintiffs and the Class to purchase Contaminated Dog Food and pay a premium price for

it.

       169.    These acts and practices were consumer-oriented because they had a broad impact

on consumers at large, affecting all purchasers of the Contaminated Dog Food, including

purchasers in the State of New York.

       170.    As a direct and proximate result of Defendants’ unlawful methods, acts, and

practices, Plaintiffs and the Class were injured because, among other reasons, they purchased the

Contaminated Dog Food and did not receive the full value of their purchase.

       171.    Defendants’ acts and practices were willful and knowing.

       172.    Plaintiffs and the Class are entitled to injunctive relief, recovery of actual damages

or fifty dollars per violation (whichever is greater), treble damages up to one thousand dollars, and

their reasonable costs and attorneys’ fees. See N.Y. Gen. Bus. § 349(h).

                                        COUNT II -
                      Violation of New York General Business Law § 350

       173.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.


                                                 41
      Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 45 of 55




       174.    Defendants’ labeling and advertisements contain the following untrue and

materially misleading statements representing that their Contaminated Dog Food is:

               (a)     Biologically Appropriate™;

               (b)     “Fresh Regional Ingredients”;

               (c)     “Provid[e] a concentrated source of virtually every nutrient your dog

                       needs to thrive, naturally, without long lists of synthetic supplements –

                       only zinc is added”;

               (d)     Guaranteed to keep your dog healthy, happy, and strong”;

               (e)     “Nourish as Nature Intended”; and

               (f)     “Delivering Nutrients Naturally.”

       175.    Defendants’ Contaminated Dog Food does not conform to Defendants’ statements

and representations in advertising because they:

               (a)     contain levels of heavy metals;

               (b)     contain levels of BPA;

               (c)     contain non-fresh ingredients;

               (d)     contain non-regional ingredients; and/or

               (e)     contain unnatural or other ingredients that do not conform to the products’
                       labels, packaging, advertising, and statements.

       176.    Defendants made these material, untrue, and misleading statements and

misrepresentations in their advertising and the Contaminated Dog Food packaging and labeling.

Defendants made these untrue and misleading statements and representations willfully, wantonly,

and with reckless disregard for the truth.

       177.    Defendants’ material misrepresentations were substantially uniform in content,

presentation, and impact upon consumers at large, including purchasers of Contaminated Dog



                                                42
      Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 46 of 55




Food in the State of New York. Moreover, all consumers purchasing Contaminated Dog Food

were and continue to be exposed to Defendants’ material misrepresentations.

       178.     Plaintiffs and the Class were induced to purchase Contaminated Dog Food by

Defendants’ advertising, packaging, and labeling. They have been injured as they relied upon the

labeling, packaging, and advertising and paid a premium for the Contaminated Dog Food, which

does not have the characteristics set forth in Defendants’ advertising. Accordingly, Plaintiffs and

the Class received less than what they bargained and paid for.

       179.     As a result of Defendants’ recurring and unlawful deceptive acts and practices,

Plaintiffs and the Class are entitled to monetary, compensatory, treble and punitive damages;

injunctive relief, restitution, and disgorgement of all moneys obtained by means of Defendants’

unlawful conduct; and interest, attorneys’ fees, and costs.

                                       COUNT III -
             Breach of Express Warranty Against Defendants on Behalf of the Class

       180.     Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       181.     Defendants marketed and sold their Contaminated Dog Food into the stream of

commerce with the intent that the Contaminated Dog Food would be purchased by Plaintiffs and

the Class.

       182.     Defendants expressly warranted, advertised, and represented to Plaintiffs and the

Class that their Contaminated Dog Foods are:

                (a)    Biologically Appropriate™;

                (b)    “Fresh Regional Ingredients”;




                                                 43
      Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 47 of 55




               (c)    “Provid[e] a concentrated source of virtually every nutrient your dog

                      needs to thrive, naturally, without long lists of synthetic supplements –

                      only zinc is added”;

               (d)    “Guaranteed to keep your dog healthy, happy, and strong”;

               (e)    “Nourish as Nature Intended”; and

               (f)    “Delivering Nutrients Naturally.”

       183.    Defendants made these express warranties regarding the Contaminated Dog Food

and the ingredients used on the Contaminated Dog Food’s packaging and labels. These express

warranties became part of the basis of the bargain that Plaintiffs and the Class entered into upon

purchasing the Contaminated Dog Food.

       184.    Defendants’ advertisements, warranties, and representations were made in

connection with the sale of the Contaminated Dog Food to Plaintiffs and the Class. Plaintiffs and

the Class relied on Defendants’ advertisements, warranties, and representations regarding the

Contaminated Dog Food in deciding whether to purchase Defendants’ products.

       185.    Defendants’ Contaminated Dog Food does not conform to Defendants’

advertisements, warranties, and representations in that they:

               (a)    contain levels of heavy metals;

               (b)    contain levels of BPA;

               (c)    contain non-fresh ingredients;

               (d)    contain non-regional ingredients; and/or

               (e)    contain unnatural or other ingredients that do not conform to the products’

                      labels, packaging, advertising, and statements.




                                                44
      Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 48 of 55




       186.    Defendants were on notice of this breach as they were aware of the included heavy

metals and/or BPA in the Contaminated Dog Food.

       187.    Distributors and agents are under the direction and control of Defendants with

respect to the sale of Defendants’ Contaminated Dog Food to Plaintiffs and the Class. Specifically,

Defendants have exclusive and final control over the packaging, distribution, advertising, display,

and pricing of its Contaminated Dog Food.

       188.    Privity exists because Defendants expressly warranted to Plaintiffs and the Class,

directly and through its agents, that the Contaminated Dog Food conformed to the Misleading

Packaging Claims.

       189.    As a direct and proximate result of Defendants’ conduct, Plaintiffs and the Class

have suffered actual damages in that they purchased Contaminated Dog Food that was worth less

than the price they paid and that they would not have purchased at all had they known of the risk

and/or presence of heavy metals, BPA, non-fresh ingredients, non-regional ingredients, and/or

unnatural or other ingredients that do not conform to the products’ labels, packaging, advertising,

and statements .

       190.    Plaintiffs and the Class seek actual damages, injunctive and declaratory relief,

attorneys’ fees, costs, and any other just and proper relief available thereunder for Defendants’

failure to deliver goods conforming to their express warranties and resulting breach.

                                      COUNT IV -
          Fraudulent Misrepresentation Against Defendants on Behalf of the Class

       191.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       192.    Defendants falsely represented to Plaintiffs and the Class that their Contaminated

Dog Food is:


                                                45
      Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 49 of 55




               (a)     Biologically Appropriate™;

               (b)     “Fresh Regional Ingredients”;

               (c)     “Provid[e] a concentrated source of virtually every nutrient your dog

                       needs to thrive, naturally, without long lists of synthetic supplements –

                       only zinc is added”;

               (d)     “Guaranteed to keep your dog healthy, happy, and strong”;

               (e)     “Nourish as Nature Intended”; and

               (f)     “Delivering Nutrients Naturally.”

       193.    Defendants intentionally, knowingly, and recklessly made these misrepresentations

to induce Plaintiffs and the Class to purchase their Contaminated Dog Food.

       194.    Defendants knew that their representations about the Contaminated Dog Food were

false in that the Contaminated Dog Food contains levels of heavy metals, BPA, non-fresh

ingredients, non-regional ingredients, and/or unnatural or other ingredients that do not conform to

the products’ labels, packaging, advertising, and statements. Defendants allowed their packaging,

labels, advertisements, promotional materials, and websites to intentionally mislead consumers,

such as Plaintiffs and the Class.

       195.    Plaintiffs and the Class did in fact rely on these misrepresentations and purchased

the Contaminated Dog Food to their detriment. Given the deceptive manner in which Defendants

advertised, represented, and otherwise promoted the Contaminated Dog Food, Plaintiff and the

Class’s reliance on Defendants’ misrepresentations was justifiable.

       196.    As a direct and proximate result of Defendants’ conduct, Plaintiffs and the Class

have suffered actual damages in that they purchased Contaminated Dog Food that was worth less

than the price they paid and that they would not have purchased at all had they known of the risk



                                                46
      Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 50 of 55




and/or presence of heavy metals, BPA, non-fresh ingredients, non-regional ingredients, and/or

unnatural or other ingredients that do not conform to the products’ labels, packaging, advertising,

and statements.

       197.    Plaintiffs and the Class seek actual damages, injunctive and declaratory relief,

attorneys’ fees, costs, and any other just and proper relief available under the laws.

                                        COUNT V -
                  Fraud by Omission Against Defendants on Behalf of the Class

       198.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       199.    Defendants concealed from and failed to disclose to Plaintiffs and the Class that

their Contaminated Dog Foods contained heavy metals, BPA, non-fresh ingredients, non-regional

ingredients, and/or unnatural or other ingredients that do not conform to the products’ labels,

packaging, advertising, and statements.

       200.    Defendants were under a duty to disclose to Plaintiffs and members of the Class the

true quality, characteristics, ingredients, and suitability of the Contaminated Dog Food because:

(1) Defendants were in a superior position to know the true state of facts about their products; (2)

Defendants were in a superior position to know the actual ingredients, characteristics, and

suitability of the Contaminated Dog Food; and (3) Defendants knew that Plaintiffs and the Class

could not reasonably have been expected to learn or discover that the Contaminated Dog Food was

misrepresented in the packaging, labels, advertising, and websites prior to purchasing the

Contaminated Dog Food.

       201.    The facts concealed or not disclosed by Defendants to Plaintiffs and the Class are

material in that a reasonable consumer would have considered them important when deciding

whether to purchase the Contaminated Dog Food.


                                                 47
      Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 51 of 55




       202.    Plaintiffs and the Class justifiably relied on the Defendants’ omissions to their

detriment. The detriment is evident from the true quality, characteristics, and ingredients of the

Contaminated Dog Food, which is inferior when compared to how the Contaminated Dog Food is

advertised and represented by Defendants.

       203.    As a direct and proximate result of Defendants’ conduct, Plaintiffs and the Class

have suffered actual damages in that they purchased Contaminated Dog Food that was worth less

than the price they paid and that they would not have purchased at all had they known of the risk

and/or presence of heavy metals, BPA, non-fresh ingredients, non-regional ingredients, and/or

unnatural or other ingredients that do not conform to the products’ labels, packaging, advertising,

and statements.

       204.    Plaintiffs and the Class seek actual damages, injunctive and declaratory relief,

attorneys’ fees, costs, and any other just and proper relief available under the laws.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated, pray

for judgment against the Defendants as to each and every count, including:

       A.      An order declaring this action to be a proper class action, appointing Plaintiffs and

their counsel to represent the Class, and requiring Defendants to bear the costs of class notice;

       B.      An order enjoining Defendants from selling the Contaminated Dog Food until the

levels of heavy metals, BPA, non-fresh ingredients, non-regional ingredients, and/or unnatural or

other ingredients that do not conform to the products’ labels, packaging, advertising, and

statements are removed or full disclosure of the risk and/or presence of such appear on all labels,

packaging, and advertising;




                                                 48
      Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 52 of 55




       C.      An order requiring Defendants to engage in a corrective advertising campaign and

engage in any further necessary affirmative injunctive relief, such as recalling existing products;

       D.      An order awarding declaratory relief, and any further retrospective or prospective

injunctive relief permitted by law or equity, including enjoining Defendants from continuing the

unlawful practices alleged herein, and injunctive relief to remedy Defendants’ past conduct;

       E.      An order requiring Defendants to pay restitution to restore all funds acquired by

means of any act or practice declared by this Court to be an unlawful, unfair, or fraudulent business

act or practice, untrue or misleading advertising, or a violation of New York law, plus pre- and

post-judgment interest thereon;

       F.      An order requiring Defendants to disgorge or return all monies, revenues, and

profits obtained by means of any wrongful or unlawful act or practice;

       G.      An order requiring Defendants to pay all actual and statutory damages permitted

under the counts alleged herein;

       H.      An order awarding attorneys’ fees and costs, including the costs of pre-suit

investigation, to Plaintiffs and the Class; and

       I.      An order providing for all other such equitable relief as may be just and proper.

                                         JURY DEMAND

       Plaintiffs hereby demand a trial by jury on all issues so triable.

Dated: April 24, 2020                        Respectfully submitted,

                                             s/ Charles J. LaDuca
                                             CHARLES J. LADUCA (N.Y. Bar No. 3975927)
                                             KATHERINE VAN DYCK (admitted pro hac vice)
                                             BRENDAN S. THOMPSON (admitted pro hac vice)
                                             4725 Wisconsin Ave NW, Suite 200
                                             Washington, DC 20016
                                             Telephone: (202) 789-3960
                                             Facsimile: (202) 789-1813
                                             E-mail: charles@cuneolaw.com

                                                  49
Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 53 of 55




                                     kvandyck@cuneolaw.com
                                     brendan@cuneolaw.com

                            LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                            ROBERT K. SHELQUIST (admitted pro hac vice)
                            REBECCA A. PETERSON (admitted pro hac vice)
                            100 Washington Avenue South, Suite 2200
                            Minneapolis, MN 55401
                            Telephone: (612) 339-6900
                            Facsimile: (612) 339-0981
                            E-mail: rkshelquist@locklaw.com
                                    rapeterson@locklaw.com

                            ROBBINS LLP
                            KEVIN A. SEELY (admitted pro hac vice)
                            STEVEN M. MCKANY (admitted pro hac vice)
                            5040 Shoreham Place
                            San Diego, CA 92122
                            Telephone: (619) 525-3990
                            Facsimile: (619) 525-3991
                            E-mail: kseely@robbinsllp.com
                                    smckany@robbinsllp.com

                            GUSTAFSON GLUEK, PLLC
                            DANIEL E. GUSTAFSON (admitted pro hac vice)
                            KARLA M. GLUEK
                            RAINA C. BORRELLI (admitted pro hac vice)
                            Canadian Pacific Plaza
                            120 South 6th Street, Suite 2600
                            Minneapolis, MN 55402
                            Telephone: (612) 333-8844
                            Facsimile: (612) 339-6622
                            E-mail: dgustafson@gustafsongluek.com
                                    kgluek@gustafsongluek.com
                                    rborrelli@gustafsongluek.com

                            LITE DEPALMA GREENBERG, LLC
                            JOSEPH DEPALMA (admitted pro hac vice)
                            SUSANA CRUZ HODGE (admitted pro hac vice)
                            570 Broad Street, Suite 1201
                            Newark, NJ 07102
                            Telephone: (973) 623-3000
                            E-mail: jdepalma@litedepalma.com
                                    scruzhodge@litedepalma.com

                            WEXLER WALLACE LLP
                            KENNETH A. WEXLER

                                50
Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 54 of 55




                            UMAR SATTAR
                            55 West Monroe, Suite 3300
                            Chicago, IL 60603
                            Telephone: (312) 346-2222
                            Facsimile: (312) 346-0022
                            E-mail: kaw@wexlerwallance.com
                                    us@wexlerwallace.com

                            POMERANTZ LLP
                            GUSTAVO F. BRUCKNER
                            600 Third Avenue
                            New York, NY 10016
                            Telephone: (212) 661-1100
                            Facsimile: (917) 463.1044
                            E-mail: gfbruckner@pomlaw.com

                            ANDREWS DEVALERIO LLP
                            DARYL DEVALERIO ANDREWS (admitted pro
                             hac vice)
                            265 Franklin Street, Suite 1702
                            Boston, MA 02110
                            Telephone: 617-936-2796
                            Email: daryl@andrewsdevalerio.com

                            Attorneys for Plaintiffs




                                51
      Case 6:18-cv-01228-LEK-ML Document 76 Filed 04/24/20 Page 55 of 55




                                 CERTIFICATE OF SERVICE

        I hereby certify that on April 24, 2020 I electronically filed the foregoing with the Clerk
of the District Court using the CM/ECF system, which sent notification of such filing to the
following:

       Cynthia E. Neidl
       Greenberg Traurig, LLP - Albany Office
       54 State Street
       6th Floor
       Albany, NY 12207
       518-689-1435
       Fax: 518-689-1499
       Email: neidlc@gtlaw.com


       David A. Coulson
       Greenberg Traurig, PA - Miami Office
       333 SE 2nd Avenue, Suite 4400
       Miami, FL 33131
       305-579-0754
       Email: coulsond@gtlaw.com


                                              s/ Charles J. LaDuca
                                              CHARLES J. LADUCA




                                                 52
